NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



GENTRY CARRIER,                             )
a/k/a GENTRY GERAURD CARRIER,               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-2584
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for
Hillsborough County; Melissa Polo, Judge.

Rick A. Sichta and Susanne K. Sichta of The
Sichta Firm LLC, Jacksonville, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.